Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindh (4910884) in view of Butler (2017/0273398).
     Lindh shows A footwear component comprising:
a sole (13) including a recessed area (see figures 1-4); and
a support member (10 and 11) positioned in said recessed area of the sole substantially as claimed except for the exact support member.  Bulter teaches the use of a support member (see figure 60A) including a main support (B), a front support having a front terminal end (portion at number 6020 in figures 60A and 60B) that is separated from said main support and extends at least partially over a front end of said main support, and a rear support having a rear terminal end (portion at number 6013 in figure 60A and 60B) that is separated from main support and that-extends at least partially below a rear end of said main support, wherein said front support of said support member moves toward said main support when pressure is applied to said front support and moves away from said main support when pressure is released from said front support, and wherein said rear support of said support member moves toward said main support when pressure is applied to said rear support and moves away from said main support when pressure is released from said rear support (as discussed throughout Bulter and shown in figure 14 in a similar support).   It would have been obvious to use a support member as taught by Butler for the support member in the shoe of Lindh to provide energy return to a wearer.
     In reference to claim 2, see figure 61B of Butler at 6134 and 6120.
     In reference to claim 5, see figure 61B shown at 6150.
     In reference to claims 6 and 7, Butler teaches (in embodiment shown in figure 1) curving a main portion (16) from which a front terminal end (18) and rear terminal end (14) extend from.  It would have been obvious to curve the main portion as taught by Butler in embodiment shown in figure 1 in the support member of the embodiment shown in either figure 60A or 61B and to use such in the footwear of Lindh to provide a more contoured support member.
     In reference to claims 8 and 9, see element 5718 of Butler.
     In reference to claim 10, Lindh teaches providing a pad (12).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 2, and 5-10 above, and further in view of Baum (2012/0246969).
     Lindh as modified above shows footwear substantially as claimed except for forming the rear portion into medial and lateral arms.  Baum teaches splitting a rear portion of a support into medial and lateral arms (60 and 62).  It would have been obvious to form the rear portion as taught by Baum in the footwear of Lindh as modified above to provide customized medial/lateral control.
Claim(s) 11-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindh (4910884) in view of Baum (2012/0246969).
     Lindh shows A footwear component comprising:
a sole (13) including a recessed area (see figures 1-4); and
a support member (10 and 11) positioned in said recessed area of the sole substantially as claimed except for the exact support member.  Baum teaches a support member including a main support (12), a front support (26) having a front terminal end that is separated from said main support and extends at least partially below a front end of said main support (as shown in figure 10, the front end is located below the place of the main support), and a rear support (28) having a rear terminal end that is separated from said main support and extends at least partially below a rear end of said main support (as shown in figure 10, the end is located below the plane of the main support), wherein said front support of said support member moves toward said main support when pressure is applied to said front support and moves away from said main support when pressure is released from said front support, and  wherein said rear support of said support member moves toward said main support when pressure is applied to said rear support and moves away from said main support when pressure is released from said rear support (see figures 9-10).  It would have been obvious to use the support of Baum in the footwear of Lindh to restore and control transfer energy.
     In reference to claims 12-14, see figures 4-8 of Baum.
     In reference to claims 17 and 18, see Baum figure 3.
     In reference to claim 19, Lindh teaches providing a pad (12).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 11-14 and 17-19 above, and further in view of Butler (2017/0273398).
     Lindh as modified above shows footwear substantially as claimed except for providing openings in the main/central portion of the support member.  Butler teaches providing an opening (shown in figure 61B at line extending from 6150).  It would have been obvious to provide an opening as taught by Butler in the support member in the footwear of Lindh as modified above to recue weight and add flexibility to the central portion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After further searching and considerations the Examiner concluded that extensive amendments would be needed to place the application into condition for allowance, so she did not contact applicants’ attorney in order to allow applicants’ attorney sufficient time to consider the newly applied and cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732